GLICKSTEIN, Chief Judge,
concurring specially.
The instruction on flight in this case did not have the language which the court found to constitute harmful error in Stanley v. State, 560 So.2d 1269 (Fla. 3d DCA 1990). Even in that case the court said that giving the instruction on flight was not error.
In the present case, the defendant claimed self-defense after being knocked to the ground with a shovel by the victim, then driving around to find the victim, *1047which he did, following which he shot the victim in the back and drove away, albeit at a normal rate of speed.
We are aware of the decision in Lefevre v. State, 585 So.2d 457 (Fla. 1st DCA 1991).